 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   David Wilmes,                                    No. CV-19-03184-PHX-MTL
10                 Plaintiff,                         ORDER
11   v.
12   Michael Binder, et al.,
13                 Defendants.
14
15         The Court has received notice that this case has settled (Doc. 40). Accordingly,
16         IT IS ORDERED that the Clerk of Court shall, without further notice, dismiss this

17   entire case on August 17, 2020, with prejudice, unless prior thereto a party withdraws the
18   Notice of Pending Settlement. (Doc. 40.)

19         IT IS FURTHER ORDERED that the telephonic trial setting conference

20   scheduled for July 29, 2020 is hereby vacated.
21         Dated this 17th day of July, 2020.
22
23
24
25
26
27
28
